Exhibit 10.2

 

FBEC Worldwide Inc.

 



RESOLUTION FROM THE BOARD OF DIRECTORS

 

The undersigned, being members of the Board of Directors of FBEC Worldwide Inc.,
a Wyoming Corporation, do hereby declare and state that they consent to and
hereby adopt the following resolutions and/or the following actions:

 

RESOLVED: In connection with the Board Meeting on July 30, 2015 of FBEC
Worldwide Inc., a Wyoming Corporation, the Company decided that in the best
interest of growing its new product line, Wolf Shot Energy Drink, that Jason
Spatafora was appointed as the Chief Marketing Officer (“CMO”) and as a member
of the Board of Directors of FBEC Worldwide Inc. for a term of one year, under
an Employment Agreement. Mr. Spatafora will receive an annual salary of One
Hundred Eighty Thousand Dollars ($180,000) to be paid in monthly increments of
$15,000. Mr. Spatafora will receive a signing bonus of Ten Million (10,000,000)
shares of restricted common stock of FBEC.

 

Jason Spatafora, age 36, is a social media phenom. Mr. Spatafora has greatly
impacted the public marijuana sector through his alter ego ‘The Wolf of Weed
Street’. He holds the biggest audiences in the marijuana sector through his
twitter handle @wolfofweedst and has gained his notoriety by beating the Nasdaq
in Q1 gains by 3000% when the marijuana craze began in 2014. He is the
Co-founder of MarijuanaStocks.com which has become the premier marketing &
advertising platform in the public cannabis space & has been featured in many
publications such as Men’s Journal, Vice and BBC. Beyond that “The Wolf” as he’s
called, is the quintessential “Potrepreneur” by developing and seeding
disruptive start-up’s like Wolfofweedstreet.com, BudHub.ca, Potbnb.com
FindaMarijuanadoctor.com. Mr. Spatafora has a double degree in English &
Creative Writing from the University of Arizona. Prior to his emergence in the
public cannabis space he was director of sales and marketing for a nation-wide
disaster restoration firm.

 

The Board of Directors has received the resignation of Darren Hamans on July 30,
2015 as a member of the Board of Directors. Mr. Hamans was appointed In
connection with the Board Meeting on May 8, 2015 of FBEC Worldwide Inc., a
Wyoming Corporation, the Company had acknowledged that the majority shareholder
and subsequent Board of Directors appointed Darren Hamans as a Director and
Member of the Board of Directors of FBEC Worldwide Inc. The Board of Directors
had authorized the Employment Contract for Darren Hamans, inclusive of Salary
and Stock. This Employment agreement has been terminated with no further
obligations of any considerations. Mr. Hamans has entered into a new consulting
agreement as an Independent Sales Representative for the HEMP Energy product.

 

I certify that the Corporation is duly organized and existing and has the power
to take action called for by the above Resolution dated July 30, 2015.

 

Acknowledged by:



       [image_004.jpg]   [image_005.jpg]        Robert S. Sand, CEO   Jason
Spatafora, Director             [image_006.jpg]      Darren Hammans, Director  
 

 

